DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2019 and June 17, 2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 31, 2018.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Jason A. Houdek (Reg. 54,620) on May 6, 2021.

Specification has been amended as follows: 
Paragraph [0009], line 3, “to line 101 and bus 133, and structured” has been replaced with - - to line 101 and bus [[133]] 113, and structured - -.  

Claim 15 has been amended as follows: 
Claim 15, line 1, “A method for mitigating a fault in a medium voltage alternating current (MVAC)”, has been replaced with - - A method for fault mitigation in a medium voltage alternating current (MVAC) - -.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1, 9, and 15 are considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be Wang (CN 108418236 A) (IDS Record). Wang teaches a fault mitigation system for a medium voltage alternating current (MVAC) distribution network (Fig. 1) including a first feeder line (1 – Fig. 1) and a second feeder line (2 – Fig. 1), the first feeder line (1 – Fig. 1) including a plurality of isolation devices (Q11-Q16 – Fig. 1), the fault mitigation system comprising: a direct current (DC) link/control system (FMSS – Fig. 1) coupled to the first feeder line (1 – Fig. 1) and the second feeder line (2 – Fig. 1); and the direct current (DC) link/control system (FMSS – Fig. 1) structured to determine the first feeder line (1 – Fig. 1) is deenergized (page 3, “Step 1-Step 2, Machine Translation), operate the DC link so as to receive MVAC from the second feeder line and output low voltage alternating current (LVAC) to the first feeder line (page 3, Step 3-Step 6), operate the plurality of isolation devices (Q11-Q16 – Fig. 1).

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “measure the LVAC in response to operating the plurality of isolation devices, determine a fault is isolated from a healthy portion of the first feeder line using the received LVAC voltage measurements, and reenergize the healthy portion of the first feeder line.’’
Claims 2 – 8 are allowable due to their dependence on the allowable claim 1.
With regard to claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “receive a first set of voltage measurements corresponding to the LVAC, open a first isolation device of the plurality of isolation devices in response to 
Claims 10 – 14 are allowable due to their dependence on the allowable claim 9.
With regard to claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “operating, with the DC link controller, the DC link so as to receive MVAC from the second feeder line and output power to establish the LVAC test voltage in the first feeder line; operating, with a substation controller, a plurality of isolation devices coupled to the first feeder line; measuring, with a measuring device, the LVAC test voltage in response to operating the plurality of isolation devices; determining, with the DC link controller, a fault is isolated from a healthy portion of the first feeder line using the received LVAC test voltage measurements; and reenergizing, with the substation controller, the healthy portion of the first feeder line.”
Claims 16 – 20 are allowable due to their dependence on the allowable claim 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Please see attached PTO-892.
Fan (US 2013/0024033 A1) teaches a systems and methods for a power distribution transfer capacity calculator.
Rostron (US 2016/0072270 A1) teaches a fault detection and isolation system for distribution electric power lines utilizing a remote reference voltage signal, multiple three-phase current monitors producing asynchronous event data, and a common reference 
Ishchenko (US 10,622,805 B2) teaches a power restoration in nested microgrids and relates generally to fault responsive control systems for a power grid. Fault detection, isolation, and restoration is crucial to maintaining a healthy power grid. The addition of distributed energy resources (DERs) to the power grid means additional power sources are available for restoring healthy portions of the grid that are isolated in response to a fault detection.
IEEE Trial-Use Guide for Smart Distribution Applications, page 19-21, subtitle “4.2.1 Service Restoration”, Figure 1, teaches a distribution system with a fault.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836